                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


JOHN D. REDMAN,                  )                     3:17-CV-0551-RCJ-CLB
                                 )
           Plaintiff,            )                     MINUTES OF THE COURT
                                 )
     vs.                         )                     April 6, 2020
                                 )
GENE YUP,                        )
                                 )
           Defendant.            )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       An amended notice of suggestion of death was filed on March 19, 2020 for the sole
defendant in this case, Dr. Gene Yup (ECF No. 43). The court has located an estate
action filed in the Second Judicial District Court for the Estate of Dr. Gene Hing Yup under
case number PR20-0093 by Special Administrator Catherine Yup. Plaintiff shall have until
Wednesday, June 17, 2020 to file a motion for substitution of party to the Estate of Gene
Hing Yup under Fed. R. Civ. P. 25 and request service of the estate. If plaintiff fails to do
so, the court will recommend that this matter be dismissed.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
